Citation Nr: 1107135	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO. 08-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C. 
§ 1151, for disability manifested by left hip and back pain, 
claimed as secondary to misdiagnosis of Crohn's disease and 
resultant treatment with prednisone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.

This matter has been previously characterized as including a 
requirement for new and material evidence to reopen the Veteran's 
claim. However, this claim is based on VA treatment that occurred 
several years after an August 1999 Board denial of benefits under 
38 U.S.C.A. § 1151 for other disorders.  Accordingly, the case 
has been characterized as a new claim, without the requirement 
for submission of new and material evidence, as reflected on the 
title page of this decision.

The Veteran provided testimony at a March 2009 hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is 
associated with the claims file.

This case was the subject of a Board remand dated in May 2009. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The misdiagnosis of Crohn's disease during VA treatment from 
December 2004 to December 2005 was an error in judgment.



2. As a result of the misdiagnosis of Crohn's disease during VA 
treatment the Veteran was prescribed an extended course of 
prednisone and experiences additional disability including 
osteoporosis with compression fracture in the lumbar spine.


CONCLUSIONS OF LAW

The criteria for the award of compensation for additional 
disability to include osteoporosis with compression fracture in 
the lumbar spine as if it were service-connected disability have 
been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case the Board will find that the during VA 
treatment the Veteran was misdiagnosed as having Crohn's disease 
and that as a result he was through VA prescribed an extended 
course of prednisone, resulting in additional disability that 
includes osteoporosis with compression fracture in the lumbar 
spine. As a result, the Board will find that the criteria for the 
award of compensation for additional disability to include 
osteoporosis with compression fracture in the lumbar spine as if 
it were a service connected disability have been met.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R."); and 
the precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction; Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As discussed below, sufficient evidence is of record to grant the 
matter on appeal. Therefore, no further notice or development is 
needed with respect to this matter.


Merits of the Claim

From the Veteran's November 2007 hearing testimony before the 
undersigned, it is evident that he had once believed that his 
diagnosed Crohn's disease was due to exposure to PCB's at a VA 
facility many years prior. However, upon coming to understand 
that the diagnosis of Crohn's disease had been established as 
incorrect, he no longer contended that he had Crohn's disease; 
obviously, then, he no longer claims to have Crohn's disease as a 
result of exposure to PCBs. 

Rather, his claim is now that he has disability due to the 
misdiagnosis of Crohn's disease and additional disability due to 
the extended prescription of prednisone that resulted from the 
misdiagnosis. This additional disability includes osteoporosis 
with compression fracture in the lumbar spine.

The Board will find that the Veteran's contention is 
substantiated by the evidence of record, and that entitlement to 
the compensation he seeks is established under the plain meaning 
of 38 U.S.C.A. § 1151.

Compensation is authorized under the provisions of 38 U.S.C.A. § 
1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the result 
of the veteran's own willful misconduct or failure to follow 
instructions. This compensation is awarded in the same manner as 
if the additional disability or death were service connected. 38 
U.S.C.A. § 1151.

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary and the proximate cause of 
the disability or death was either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2010).

The claims file contains several volumes of detailed medical 
records. The Board notes that all treatment in question was 
provided by VA. In the interest of clarity and administrative 
efficiency the Board will recount facts that are salient or 
essential to disposition of the matter on appeal.

A VA Medical Center discharge summary of hospitalization of the 
Veteran in January 1994 includes a first-listed diagnosis of 
diverticulosis. The report states that he was treated for 
diverticulosis with Metamucil throughout his admission without 
difficulty.

A December 2003 VA colonoscopy report includes a diagnosis of 
diverticulitis in the descending colon.

VA records of treatment and hospitalization in September 2004 
note that the Veteran had a history of diverticulosis and was 
admitted with decreased food intake, abdominal pain, diarrhea, 
nausea, and a small amount of vomiting. On gastrointestinal work-
up it was found that findings were consistent with diverticulosis 
but that other causes had to be ruled out.

A September 2004 VA record of treatment indicates that the 
Veteran was seen for coffee ground emesis and abdominal pain. A 
past medical history of diverticulitis was noted. Additional 
notes of treatment in September 2004 include diagnoses of 
diverticulitis. 

A December 2004 VA treatment note indicates the Veteran was 
having symptoms that could be caused by diverticulitis, but the 
treating physician suspected Crohn's disease instead. He noted 
that he was not 100 percent certain the Veteran had Crohn's 
disease but started the Veteran on a course of prednisone for 
Crohn's disease to see if the Veteran would respond.

The Veteran was admitted for VA hospital treatment in January 
2005. It was noted that prior studies were suggestive of Crohn's 
disease. He was noted to have oral thrush likely associated with 
outpatient steroid therapy. 

The Veteran continued to be hospitalized for several months. An 
April 2005 VA inpatient note indicates that the Veteran was being 
treated with prednisone daily for Crohn's disease.

An April 2005 report of a VA CT scan of the abdomen includes 
findings "most compatible with Crohn's disease or an infectious 
colitis."

A June 2005 inpatient note indicates that Veteran had probable 
Crohn's disease. He was continued on prednisone, which was being 
tapered. 

A July 2005 VA treatment note indicates that the Veteran was 
experiencing severe back pain of 2/2 due to a compression 
fracture. The Veteran was discharged from VA hospitalization that 
month and was continued on prednisone. 

From December 2005 to February 2006 the Veteran was hospitalized 
at VA for what a July 2010 VA examiner characterizes as "life-
threatening catastrophic abdominal problems including surgeries, 
infections, colostomy." A January 2006 CT scan of the abdomen 
included impressions of degenerative changes in the lumbar spine 
and status post end colostomy and pouch. 

As recounted by the July 2010 VA examiner, "[t]he Diagnosis of 
Crohn's disease was established to be incorrect in December of 
2005 by surgical consultation and treatment."

In approximately April 2006 the Veteran was tapered off of 
prednisone and hydrocortisone was prescribed.

A January 2008 VA endocrinology note states that the Veteran had 
been treated for many years with corticosteroids, initially 
because he carried the diagnosis of Crohn's disease. The note 
states that in 2005 the Veteran had multiple surgeries as result 
of a bowel obstruction, including sigmoidectomy, reanastomosis, 
anastomotic breakdown, and colostomy. It is noted that the 
Veteran's course was complicated by anastomic leak, sepsis, and 
three months in the hospital followed by months of 
rehabilitation. 

A January 2008 treating physician recounted that pathology of a 
surgical specimen determined that the history of Crohn's 
diagnosis was incorrect and the cause for his obstruction and 
previous complaints had been severe diverticular disease. 

In March 2009, a VA resident physician issued a letter for 
submission at the Veteran's March 2009 Board hearing. She wrote 
that the Veteran had been treated with prednisone for presumed 
Crohn's disease in December 2007 [sic]. She asserted that the 
side effects of this medication include impaired skin healing, 
body fluid retention, decreased body growth, hypernatremia, 
disorder of the gastrointestinal tract, risk for infection, 
osteoporosis, depression, and adrenal insufficiency.

An April 2009 VA endocrinology report indicates that he Veteran 
was on steroids for several years for Crohn's disease but that 
the Veteran did not have Crohn's disease, but rather severe 
diverticular disease as shown by pathology reports. It was 
indicated that the Veteran reported he was to undergo an 
ileostomy takedown and hip replacement that he stated would be 
performed sometime in the fall.

In a VA medical opinion provided in July 2010, the reviewing 
physician recounted that the Veteran's VA prednisone treatment 
began on December 17, 2004, for a clinical diagnosis of 
inflammatory bowel disease, also referred to as Crohn's. He noted 
that lumbosacral spine osteoporosis with compression fracture was 
diagnosed by X-ray in June 2005 with worsening in August 2005. He 
further noted that VA endocrine clinic notes of treatment in 
January 2008 reflected a complaint of left hip pain present for 
months with significant severity requiring a cane for gait. The 
reviewing physician added that 'I did not find a bone density 
scan report."

The July 2010 reviewing physician also indicated that he could 
find in the claims file no information about a hip condition, 
after a description of left hip pain requiring a cane in the 
endocrinology clinic note of January 2008. He further noted, 
however, that notes "later in 2009" indicated that the Veteran 
may have a future left hip joint replacement surgery.

The evidence appears without contradiction that the Veteran was 
incorrectly diagnosed with Crohn's disease from December 2004 to 
December 2005, and that beginning in December 2004 he was 
prescribed prednisone of a course of more than a year initiated 
specifically for the purpose of treating Crohn's disease. The 
evidence is further without contradiction that as a result of the 
prednisone the Veteran incurred additional disability that 
includes osteoporosis and compression fracture in the lumbar 
spine. 

The determinative factual matter for consideration is whether the 
misdiagnosis of Crohn's disease was an "error in judgment" so 
as to give rise to entitlement to compensation pursuant to 38 
U.S.C.A. § 1151. The Board finds that, in the context of the 
evidence of record as described above, the misdiagnosis of 
Crohn's disease was an error in judgment per se, under the use of 
the term as commonly understood in the English language and in 
the statute. As to the interpretation of statutes, "[s]tatutory 
interpretation begins with the language of the statute, the plain 
meaning of which we derive from its text and structure. " McEntee 
v. Merit Sys. Prot. Bd., 404 F.3d 1320, 1328 (Fed. Cir. 2005). 
The plain and unambiguous meaning of a statute prevails in the 
absence of clearly expressed legislative intent to the contrary. 
See Mansell v. Mansell, 490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 
104 L.Ed.2d 675 (1989).

The evidence shows that the diagnosis of Crohn's disease was a 
mistake in diagnosis in choosing between it and a known 
alternative, diverticulitis; that it was based on admittedly 
incomplete information as described in a December 2004 treatment 
note; and that it was proven in multiple respects to be incorrect 
in December 2005, with the substantiated diagnosis being the 
known alternative diagnosis, diverticulitis.

Additional inquiry as to whether this extensively documented 
error in judgment was due to carelessness, negligence, or lack of 
proper skill, is to impose requirements beyond the plain meaning 
of 38 U.S.C.A. § 1151, as that statute clearly requires only one 
of these several factors-i.e., "carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault" (emphasis added)--to give rise to entitlement to 
compensation for any resulting additional disability. To the 
extent such wording may be susceptible to interpretive doubt 
(though in the undersigned's view it is not), the Board will 
resolve such doubt in favor of the Veteran, as this type of 
interpretive doubt is generally to be construed in favor of the 
claimant. See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 
130 L.Ed.2d 462 (1994) (pertaining to interpretation of a prior 
version of 38 U.S.C.A. § 1151, and holding both that interpretive 
doubt is to be resolved in favor of the Veteran and that the 
plain meaning of the statute was controlling and contrary to VA's 
interpretation imposing additional requirements not contained in 
the statute); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en 
banc). 

The nature and extent of all disability attributable to the 
misdiagnosis of Crohn's disease from December 2004 to December 
2005, and attributable to the prescription of prednisone 
ostensibly for treatment of Crohn's disease during this time 
period, is a complex medical matter and will be for the RO to 
consider in the first instance in assigning disabling ratings for 
the resultant additional disability. For the purpose of the claim 
on appeal it is necessary that current additional disability that 
accounts for symptoms described by the Veteran be shown, and it 
is clear from the treatment records and VA examination reports 
that such additional disability includes but is likely not 
limited to osteoporosis with compression fracture in the lumbar 
spine.

This decision will not be construed as a denial of any benefit 
sought on appeal.



ORDER

Entitlement to compensation for disability resulting from VA 
misdiagnosis of Crohn's disease and treatment with prednisone 
ostensibly for Crohn's disease, with such additional disability 
to include osteoporosis with compression fracture of the lumbar 
spine, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


